﻿

120.	 It is no mere formality, Sir, for me to convey to you the satisfaction of my country and my personal pleasure at your election as President. This is not simply because you are a Latin American, because your country is abundantly qualified for that distinction or because you have demonstrated in your every action competence and a vocation to serve which guarantee the successful conduct of our work. Beyond all these relevant facts, it is of very special significance to us that a Panamanian is presiding over the General Assembly in the year when we are commemorating the bicentennial of the birth of the Liberator, Simon Bolivar.
121.	Panama M a permanent testimony to the political genius of Bolivar. The Amphictyonic Congress, convened by him on the Isthmus of Panama in 1826, was the forerunner of this international Organization and of the formulation of the basic rules for the maintenance of international peace and security.
122.	It is appropriate also to convey, on behalf of my country, the sincere gratitude of Venezuelans for the interest shown by this Organization and the representatives of Member States in the commemoration of this important anniversary. Today, more than ever, in the midst of the conflicts and uncertainties which darken the international outlook, the tireless struggle of the Liberator Simdn Bolivar for the freedom of peoples and the dignity of man should be an inspiration to us.
123.	Imbued with this spirit, the heads of State of Venezuela, Colombia, Ecuador, Peru and Bolivia, and you, Mr. President, as the representative of Panama, meeting in Caracas on the anniversary of Bolivar's birth, signed a Manifesto to the Peoples of Latin America, which has been duly distributed to the States Members of the United Nations	It is a reaffirmation of the Bolivarian ideals, as applied to the main current problems of our region.
124.	In our time, those ideals of unity and freedom take on new forms in a variety of links that unite the peoples of the Bolivarian republics; they are to be found with fresh force in relations among American nations; they place us among the developing countries; and they provide the banner under which the final end of colonialism and the prevention of acts of aggression and interference by the great Powers will be achieved.
125.	The ceremony commemorating the bicentennial of the Liberator, held last July here at United Nations Headquarters, was very gratifying to Venezuelans. A former President of Venezuela, Mr. Rafael Caldera, delivered an address, as did representatives of the other countries liberated by Bolivar, and representatives of all the regions of the world.
126.	The wide participation which this commemoration attracted in this Organization' 1 is irrefutable proof that the Bolivarian ideals of independence, self-determination and equality have become realities based on the same aspirations to self-betterment and justice in the brotherhood of peoples of other continents, especially Africa and Asia. It is a clear expression of solidarity among the peoples of the third world.
127.	For us, the accession to independence of the new American nation of Saint Christopher and Nevis and its admission to membership in the United Nations are similarly a source of special satisfaction.
128.	It is profoundly disturbing that situations of force tenaciously persist, without regard for the rights of peoples and individuals.
129.	No objective progress has been achieved regarding the withdrawal of foreign troops from Kampuchea or Afghanistan. Furthermore, Chad has now been added to the list of African countries in the internal problems of which foreign troops are intervening. And the world public seems to have forgotten the existence of an open state of war between Iran and Iraq, although it is now in its third year and could still potentially provoke an uncontrollable conflagration.
130.	The situation in Lebanon gets worse by the hour. It is therefore necessary to assist and support the suffering people of that country to bring that long and tragic quarrel to an end and create an atmosphere conducive to dialogue and detente, so that their most intrinsic values and rights may become effective realities and their nation may regain its territorial integrity and enjoy the free exercise of its sovereignty. To this end, peaceful coexistence and reconciliation must be sought among the various groups which make up the Lebanese nation, and outside influences must be suppressed, since they tend rather to deepen and exacerbate the differences between those groups.
131.	In the mean time, the legitimate aspirations of the Palestinian people are no nearer realization, and South Africa maintains its artificial obstacles to the independence of Namibia.
132.	Understandably, international public opinion is profoundly conscious of these open breaches of world peace, which involve various countries or groups of countries. But we should not forget that peace 3s not just the absence of war. It is far more than that; it is the total absence of any kind of violence. Thus, it would take forever to list every kind and focal point of violence existing within certain States which lead to the proliferation of further major conflicts and in the end reach the international arena.
133.	It is important and useful to use all possible means to prevent these internal disputes since experience has shown that once they reach major proportions there is much less likelihood of finding effective solutions.
134.	In these circumstances, action by the Secretary- General, however energetic and persistent, is not enough to quench all the trees, seeing the scantiness of the means available to him.
135.	The international community must overcome what appears to be a growing indifference to these constant breaches of the peace and the law and give its most resolute support to action by the Organization to restore the disrupted normal conditions.
136.	All Member countries, large and small, individually and collectively, have a contribution to make in this endeavor. Indifference or resignation or the belief that only the super-Powers have solutions to the problems inevitably leads to an aggravation of the conflicts and increases the danger of a final catastrophic confrontation.
137.	What is known as the Contadora initiative, in which joint action is being taken by Colombia, Mexico, Panama and Venezuela to prevent the territory of our Central American brothers from becoming a battlefield for contending blocs, is the peaceful outcome of our conviction that members of the international community must participate in the solution of regional and world problems.
138.	In my opinion there are solid grounds for optimism about the possibility of satisfactory and permanent solutions being found.
139.	In their endeavors, the countries of the Contadora Group have adhered strictly to the principle of nonintervention. Without preconceived ideas or self-seeking, the countries of the Group, always with objectivity and impartiality, have tried to foster the search for solutions which are acceptable to the countries concerned, through dialogue and negotiation.
140.	Non-intervention attains its true expression when it is based on the full exercise of self-determination. Self- determination is the foundation of non-intervention, because, starting from the principle that man is free, it follows that peoples must be free also. There can be no excuse for invoking non-intervention in order to deprive peoples of their freedom, since universal solidarity, whose roots lie in one and the same human condition, prevails over national differences.
141.	If we, the peoples of the third world, have been the most active defenders of non-intervention as a fundamental principle of international order and of coexistence between nations, it hay been precisely because intervention practiced by powerful nations has prevented the will of our peoples from being unreservedly expressed.
142.	Today we consider the principle of non-intervention to mean that every people may exercise its right to self-determination. We cannot accept non-intervention as a rhetorical expedient under the cover of which some people or groups of people thwart the will of the peoples.
143.	In 1979, when the situation prevailing in the Nicaragua of the Somoza dictatorship was being debated in the Organization of American States, Venezuela, in joint action with the other countries of the Andean Pact, pushed for recognition of the principle of solidarity among peoples, superseding national barriers, because what was at stake was the fight for respect for human rights and for the very principle of self-determination of peoples.
144.	Repeated and periodic expressions of the will of the people, free and untrammeled, is a prerequisite for peace among nations. Accordingly, we believe that the establishment of a stable peace in Central America presupposes a sustained thrust to institutionalize democracy in the region.
145.	The Contadora Group, in its efforts, has taken into account the social and economic conditions of the countries in the region. To lessen tensions in the area it is essential to work constantly to overcome the conditions of social injustice.
146.	Political difficulties, the arms traffic, armed uprisings, border tensions, and mistrust heightened by all these  factors, spur on the arms race, which in turn raises the level of tension and absorbs resources which would be better channeled into economic and social development.
147.	The strengthening of democratic institutions in all the countries of the region seems to us to be the way to break this vicious circle; hence our insistence on considering the process of establishing democracy and respect for pluralism as the first step to consolidating peace.
148.	Peace will not necessarily bring freedom; rather it is freedom which will serve as the foundation for peace.
149.	Peace among and within the nations of Central America will be consolidated through an expression of the will of the people. In exercising their right to self- determination, the peoples will find a way to co-exist. Doing away with this consultation of the will of the people, falsifying the results of such consultations or merely ignoring them, are factors which undermine faith in democracy and impel peoples to seek solutions by force.
150.	One cannot therefore invoke the difficulties which in any given situation argue against the practice of consulting the will of the people, because postponement, far from helping to improve the situation, will tend to worsen it and hence to increase the probability of widespread violence.
151.	In the Manifesto to the Peoples of Latin America mentioned earlier, the Presidents of the Bolivarian republics expressed that concept very clearly, pointing out that:
"The systematic and recurrent practice of holding elections not only represents the sole means of legitimizing the exercise of power, but also—through the natural alternation characterizing this system, when accompanied by the necessary safeguards to ensure that the will of the people is effectively expressed through those elections—constitutes the most effective means not only of enabling pluralism to provide a vehicle, for the expression of ideas, tendencies and opinions in the utmost freedom, but also of ensuring that respect for the rights of others on an equal footing with one's own is instilled in the hearts of men and 
becomes a permanent way of life, since this is the only means for society to develop in peace."
152.	The Contadora initiative is an interesting example of sub regional co-operation in an endeavor to solve locally problems of common interest in the face of strong tensions and attempts by power centers outside the sub- region to bring pressure to bear.
153.	We, the Contadora Group countries, are aware of our abilities and our limitations. We want a sub-regional solution, but we are aware of the existence of an East- West confrontation and of the impossibility of bringing it to an end. We are making a great effort to mobilize every country in the sub region, although we realize that we have no power to impose measures or to bring pressure to bear to have them accepted. This is our weakness and at the same time our strength. The Central American countries are beginning to rebuild their confidence, encouraged by the presence of witnesses of good faith who cannot, indeed have no wish or claim to, achieve positions of hegemony.
154.	In this connection, the four heads of State of the member countries of the Contadora Group stated in the Cancun Declaration on Peace in Central America:
"It is also necessary that other States with interests in and ties to the region should use their political influence in helping to strengthen the channels of understanding and should unreservedly commit themselves to the diplomatic approach to peace." 
155.	However, it is not sufficient for the States of the region to act in a constructive manner. It is also essential for all States to refrain from any actions that might further aggravate the conflict. In this sense it is highly regrettable that countries which have never had any major links with the countries of the sub region, and whose interest in it has always been as remote as their geographical position, should display a growing presence on one side or the other, for reasons which are apparently far from real concern for the welfare of the Central Americans.
156.	I should like to express the sincere gratitude of the Government of Venezuela, which is doubtless shared by the other members of the Contadora Group, for the broad support we have received from other Member countries of the United Nations for the efforts being made under the guidance of the heads of State of the four republics.
157.	At the very time when the world is celebrating the 35th anniversary of the adoption of the Universal Declaration of Human Rights, the persistence of that insult to human dignity which is the policy of apartheid, enshrined in the legislation of the South African regime, is particularly painful. Recently my country had the honor of being host to the Latin American Regional Conference for Action against apartheid, organized by the Special Committee against in which Governments, intergovernmental and non-governmental organizations and eminent public leaders and experts participated. The Declaration, adopted at that Conference, states that
"is an inhuman system of racist domination and exploitation, a negation of the principles of the Charter of the United Nations and of the Universal Declaration of Human Rights and, indeed, a crime against humanity" . It also proclaims "the
solidarity of the Governments and peoples of Latin America with the Governments and peoples of Africa in their struggle for the total emancipation of their continent and for peace, freedom and justice".
158.	We are proud that this solidarity was proclaimed at Caracas, and we are proud to have been of use to a cause which we defend and understand, because reason and truth are its foundations and because we do not understand how the stability of a society can be based on the" degradation of human dignity. 15. in reiterating our determination to continue a constant fight against racism and racial discrimination, and to give our firmest co-operation to the international and regional crusade against apartheid, we recall with admiration a man who is today the symbol of the struggle against racial prejudice and who is for that reason serving a sentence of imprisonment in South Africa— Nelson Mandela, who is under detention for fighting the apartheid regime and for advocating justice and human rights and the rights of peoples, and who was denied permission to participate in the ceremony conferring upon him the Simon Bolivar International Prize of UNESCO.
160.	The South African regime's scorn for world public opinion is not limited to its practice of racism. In addition, it includes a recalcitrant attitude to the demand for the independence of Namibia. The Secretary- General's efforts to achieve progress in this difficult situation have our fullest support.
161.	The lack of progress on disarmament causes Venezuela grave concern. We view disarmament as the necessary means to ensure and maintain international peace and security, since the present balance of power, based on the possession of the largest possible number of weapons, far from bringing us the security that we all seek, is leading us step by step towards an ever more precarious situation, which could end in the outbreak of a nuclear war, with the devastating results that we fear. Unfortunately, the present situation is characterized by a deadlock in the negotiations intended to achieve partial agreements on disarmament, and indeed it even seems that we have lost ground in comparison with the slight advances achieved earlier.
162.	The growing confrontation between the two most powerful countries on earth is a drama that is being watched with alarm by the other countries of the world, whose only means of action is to raise their voices to call for the return to sanity. This anxiety-ridden atmosphere has just been tragically emphasized by the destruction by the Soviet air force of a passenger aircraft of Korean Air Lines. This act, totally unjustifiable in any circumstances, might have been avoided had there been a different climate in relations between the main power centers.
163.	The world economic crisis, which has a particularly serious effect on the developing countries, has impelled those countries recently to undertake intensive efforts in the Held of international economic relations. The need to deal with this situation is being urged at many forums and meetings, and there are insistent calls for appropriate study and action on what is now the decisive question for the future of mankind and for world peace.
164.	It has been pointed out repeatedly that the present crisis is structural. It has been demonstrated that it is neither the result of temporary conditions nor a cyclical phenomenon and that there is no chance of recovery— perhaps even of survival—unless consistent emergency and long-term measures are taken to bring about profound changes in structures and to transform the whole economic system.
165.	The efforts made by the developing countries have been seriously affected. We are facing simultaneously a fall in the prices of raw materials, a rise in the prices of manufactured imports, intensified protectionism and high interest rates in the developed countries. High interest rates in particular have been a determining factor in the loss of equilibrium in the balance of payments of the developing countries, with a corresponding effect on their possibilities of economic and social progress.
166.	There has been repeated condemnation of the fact that the minimum targets for international co-operation have not been met. This failure, among other things, has led increasingly to recourse to international loans, which today amount to the overwhelming sum of 630 billion United States dollars, with the result that about 40 per cent of the export earnings of developing countries is absorbed by the servicing of that debt.
167.	Furthermore, production growth rates have fallen, both in the developing countries and in the industrialized world. In 1982 the value of world trade fell by 6 per cent. In addition, commodity prices fell further to record low levels, and their real value fell to the lowest level for the past 50 years; this helped to lower inflation, but only in the developed countries.
168.	Added to this were protectionist and discriminatory policies which have created a concentration of power, thus preventing the developing countries from exercising their right to participate on an equal basis in international trade.
169.	During the sixth session of the United Nations Conference on Trade and Development, held at Belgrade, a set of measures was proposed which could have made a significant contribution to the restructuring that we are discussing. We all know that once again an opportunity has been lost. That is why we feel impelled to point out to the Powers which bear the most responsibility, which exercise the most influence, that they made a mistake in not understanding the urgency of the situation or the pressing need for multilateral action as the only sensible and effective way to find solutions.
170.	Nor have we succeeded in launching the global negotiations, because of the negative attitude of the greatest economic Power in the world. This attitude has precluded any move towards a harmonious and coherent outcome of the crisis, towards a scheme based on the co-operation and understanding which is the very spirit of the world Organization and of the system of specialized and regional agencies.
171.	The developing countries, on the other hand, have shown great flexibility, and have changed many of their own proposals with a view to undertaking joint coherent action to assist national efforts. But national efforts cannot replace a global approach, with full and responsible participation by both developing and developed countries.
172.	A major part of our collective efforts has been devoted to strengthening and implementing the Caracas Programme of Action of May 1981.7 We have singled out many fields in which there are both opportunities and complete readiness to co-operate: trade, food and agriculture, energy, raw materials, financing, industrialization and technical co-operation.
173.	One can envisage the immense possibilities for mutual assistance offered by complementarity both now and in the future. While at Caracas we believed that the potential was already there, two and a half years after our fruitful meeting we have not only confirmed this fact, but have also realized that there is an extraordinary and deep-seated will not only to strengthen co-operation, to have closer links, but to translate our decision to achieve solidarity into reality.
174.	In Latin America we have worked hard to strengthen co-operation and broaden economic relations among the countries of the region, particularly in the Andean area, where we have established what is perhaps the most important integration scheme in the developing world.
175.	The Andean Pact seeks not only to improve the domestic standards of living in the member countries but also to prepare a collective position that will enable us to incorporate this group of countries into the scheme of international economic relations within more equitable parameters.
176.	The international crisis itself and the indifference of those who do not feel its adverse effects as we do compel us to redouble our efforts. This was placed on record in the Declaration on Sub regional Integration issued by the Andean Presidents, in July of this year, and I quote:
"We have decided to give fresh impetus to the process of integration by revising its goals, updating its programmes of action in the international and subregional contexts and improving its instruments, drawing on the experience gained in the 14 years since the signing of the Cartagena Agreement. We are convinced that the strengthening of Andean integration will significantly bolster Latin America's efforts to meet the challenges created by the crisis." 
177.	The President of Venezuela, Luis Herrera Cam- pins, has devoted special attention to solving the economic and social problems we are facing today. His active participation in the most important efforts to correct North-South inequality is widely known. His view of the economic problems of development and of relations between the North and South has always been framed in a spirit of dialogue and understanding. His most recent statements on this important topic were made in Caracas at the opening of the conferences at the ministerial level of the Inter-American Economic and Social Council of the Organization of American States and of the Council of the Latin American Economic System. At these Conferences we were able to assess the efforts made to find solutions and make proposals for the solution of both regional and global problems. At the first of those meetings, President Herrera Campins said:
"We want concerted solutions, which should proceed from the need to determine the real causes— structural and circumstantial—of the crisis, so that the formulas for solutions approved here will have a more solid foundation, solutions which are to be transmitted to the Inter-American Economic and Social Council for final approval.
"We are not asking anything of the industrialized countries that would be beyond the realm of what is possible and proper."
178.	The results of that meeting offer a glimmer of light in the darkness that characterizes the attempts at a systematic North-South dialogue that would make it possible to lay the foundation for a more just economic order based on solidarity. This was emphasized by President Herrera Campins a few days later at the opening of the meeting of the Council of SELA to which we referred earlier, when, in summing up the achievements of the Special Conference on External Financing of the Organization of American States, he said:
"It is worthwhile recalling that it was the calm, firm and constructive presence of Latin America in that North-South hemisphere scenario which made it possible, albeit somewhat hesitantly, to pry open the doors to a dialogue with the United States of America which we believe is necessary and cannot be delayed. To achieve unanimity in approving the 'Bases for an Understanding', with all the conceptual burden of that formulation, represents a very important step which will have most far-reaching effects in the years to come, provided that we know how to conduct ourselves in unity and with flexibility in undertaking the major tasks the times demand of us."
179.	Along the same line of regional action, an important event was the meeting of personal representatives of heads of State and Government of Latin America and the Caribbean, which was held at Santo Domingo at the beginning of last month to prepare a Latin American economic conference that, on the initiative of the President of Ecuador, is to be held at Quito this year.
180.	If we arrive at an overview of the efforts that we Latin Americans are pursuing, we can see that to the aforementioned initiatives by Contadora, SELA, the Andean Pact and the coordinated activities within the inter-American organizations, we have to add other sub- regional efforts and initiatives, such as those carried out in conjunction with the Latin American Integration Association, the Caribbean Community, the Treaty for Amazonian Co-operation, as well as those of the River f ate Basin Treaty and the Agreement of San Jos6. All of this makes us aware of how our family of nations is setting an active example in its quest for solidarity and co-operation.
181.	We have noted with interest the documents submitted to us on the Malvinas Islands, which reaffirm the obligation of the parties to negotiate on the question of sovereignty.
182.	The outcome of the tragic confrontation in the South Atlantic should in no way lead the United Kingdom to think that the successful use of force has created the slightest right in its favor or has in any way obliterated the illegality of its possession of the Malvinas Islands. As the English themselves are wont to say, "Two wrongs do not make a right". For Venezuela, neither the passage of time nor any other circumstance can legalize the occupation by extra-continental Powers of any territory of the American republics which are already independent.
183.	For this reason of principle, Venezuela will never accept the consolidation of the plunder of which our territory was a victim after independence, at the hands of the British Empire. At the same time, Venezuela cannot lose sight of the fact that its principal interlocutor at present is no longer the British Empire, the perpetrators of the seizure, but the sister-nation of Guyana, whose people was likewise a victim of colonialism and which, like Venezuela, has to face the difficult problems which confront all developing countries.
184.	Venezuela has acted in this spirit from the very moment that Guyana acceded to independence. It has always sought to present its legitimate claims with a view to a peaceful settlement, in accordance with the letter and spirit of the Charter of the United Nations. Thus, in 1966, we signed the Geneva Agreement/ whereby both countries committed themselves to finding satisfactory solutions for the practical settlement of the territorial problem.
185.	It is regrettable that through the years which have gone by since then, the Government of Guyana has not had the breadth of vision to realize that sincere and frank negotiations with Venezuela on the final settlement of the problem which both countries inherited, besides being fair and right, would also be in the best interests of both peoples.
186.	The Geneva Agreement to which I have already referred made provision for the parties to request assistance from the Secretary-General of the United Nations in finding a peaceful means of solution. This procedure is now under way and the Government of Venezuela is particularly pleased to note that thanks to the efforts of the Secretary-General both personally and through the effective intermediary of the Under-Secretary-General for Special Political Affairs, there are positive signs which seem to warrant optimism regarding the establishment of a propitious climate in relations between our two countries for finally reaching a satisfactory practical settlement which will put an end to the dispute in a peaceful and friendly way.
187.	America and the world are commemorating the bicentennial of the birth of the Liberator Simon Bolivar. He gave us not only freedom and independence, but also an enduring ideal, which neither fades nor withers, which cannot be extinguished or altered. "Bolivar still has much to do in America", said Jose Marti. Proof of this lies in the splendid practical results of Bolivarian ideals. Bolivar is still present in relations between nations, in the promotion of equality and the prevention of subjugation. He is present in multilateral diplomacy on the side of the weak and developing peoples of the third world. Bolivar is here in the United Nations as the standard-bearer in the struggle to put an end to colonialism, prevent great- Power aggression and interference, seek a peaceful settlement of conflicts and defend human rights and public liberties. Bolivar is also present in the United Nations specialized agencies in the efforts to improve the terms of trade, prevent economic exploitation, defend industrial workers and farmers and improve health and education, because he anticipated the structure and philosophy of the organizations which sustain the progress and improvement of the human condition.
188.	When there is a tragic world crisis, a financial and economic crisis, a monetary and commercial crisis, crisis of political values and ideological concepts, a crisis of social and economic programmes, a moral crisis characterized by the weakening of ethical values and the invasion of pragmatic practices, a crisis of faith in the ideals of civilization and culture, an overwhelming crisis because of the technological supremacy of the most destructive offensive weapons man has ever devised, I invoke the name of Simon Bolivar as a shield, an ideal, a safeguard of the preservation of freedom, peace, order and progress for our peoples and for all mankind. Two hundred years after his birth, the Liberator is here, showing us the way and illuminating it with his example.
